Case 2:20-cv-02493-JTF-atc Document 14 Filed 06/17/21 Page 1 of 1                  PageID 380



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


MICHAEL MAHONE                                  )
                                                )
       Plaintiff,                               )
v.                                              )
                                                )           No. 2:20-cv-2493-JTF-atc
F/N/U MANNING, et al.,                          )
                                                )
       Defendants.                              )


                                         JUDGMENT


       Decision by Court. This action came for consideration before the Court. The issues have

been duly considered and a decision has been rendered.

       IT IS ORDERED AND ADJUDGED that this action is Dismissed with Prejudice in

accordance with the Order Dismissing Case, Certifying An Appeal Would Not Be Taken in Good

Faith, and Notifying Plaintiff of Appellate Filing Fee entered on June 17, 2021.

       IT IS SO ORDERED, this 17th day of June 2021.

APPROVED:

s/John T. Fowlkes, Jr.                              THOMAS M. GOULD
JOHN T. FOWLKES, JR.                                CLERK
UNITED STATES DISTRICT JUDGE

June 17, 2021                                       s/Kristen Polovoy
DATE                                                (BY) LAW CLERK
